Citation Nr: 0024639	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety with depression, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected right ankle disability, currently rated as 
degenerative arthritis and rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected bilateral high frequency hearing loss, currently 
rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for service-
connected residuals of a nasal fracture.

5.  Entitlement to a compensable evaluation for service-
connected tendinitis of the right shoulder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952, from April 1953 to August 1962, and from October 1962 
to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1994 and 
January 1999 by the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The July 1994 decision had denied the veteran's claim for an 
increased evaluation, in excess of 10 percent, for his 
service-connected right ankle disability and for a 
compensable evaluation for bilateral hearing loss.  The 
claims file shows that the veteran had submitted a 
handwritten statement addressing the July 1994 decision in 
September 1994, shortly after receiving a Statement of the 
Case.  Though the RO did not recognize the September 1994 
correspondence as one, the Board will accept it as the 
veteran's substantive appeal in lieu of a VA 1-9 Form which 
perfects his appeal of the July 1994 decision.  

Also on appeal is a January 1999 RO rating decision.  This 
decision addressed the issues which were the subject of the 
July 1994 decision and granted the veteran a 10 percent 
evaluation for his service-connected bilateral hearing loss, 
and continued the denial of his claim for an evaluation 
higher than 10 percent for degenerative arthritis of the 
right ankle.  Additionally, this decision, inter alia, denied 
his claims of entitlement to increased ratings for his 
service-connected anxiety with depression (currently rated as 
30 percent disabling), residuals of a nasal fracture 
(currently rated as noncompensably disabling), and tendinitis 
of the right shoulder (currently rated as noncompensably 
disabling).  The veteran has filed timely appeals of each of 
the aforementioned evaluations and has contended that the 
ratings assigned, including the 10 percent increased rating 
granted for bilateral hearing loss, do not adequately reflect 
the present state to which he is impaired by these 
disabilities.  


FINDINGS OF FACT

1.  Service-connected anxiety with depression is currently 
productive of only mild to moderate occupational and social 
impairment.

2.  The service-connected right ankle disability is currently 
manifested by subjective complaints of joint pain and 
moderate limitation of motion on plantar flexion, with full 
range of motion on dorsiflexion, and no findings of arthritis 
or other pathology on radiographic and objective examination.

3.  Service-connected bilateral high frequency hearing loss 
is currently manifested by an average pure tone threshold of 
54 decibels in the right ear, speech discrimination ability 
of 88 percent in the right ear, an average pure tone 
threshold of 75 decibels in the left ear and speech 
discrimination ability of 56 percent in the left ear.

4.  Service-connected residuals of a nasal fracture is 
currently manifested by subjective complaints of difficulty 
breathing through the nose, particularly through the left 
nostril, but with clear nasal passages on both sides on 
physical examination, with only moderate deviation of the 
nasal septum to the left, without obstructive secretions 
present and only moderate interference with breathing.

5.  Service-connected tendinitis of the right shoulder 
involves the veteran's major upper extremity and is currently 
manifested by subjective complaints of pain which have not 
been substantiated on clinical evaluation; the right shoulder 
exhibits full range of motion on all planes of motion 
(abduction from zero to 180 degrees, forward flexion from 
zero to 180 degrees, internal rotation to 90 degrees, and 
backward flexion to 45 degrees), and normal findings with no 
evidence of bone or joint disease on radiographic 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected anxiety with depression have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative arthritis of the right 
ankle have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral high frequency hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).

4.  The criteria for a compensable evaluation for service-
connected residuals of a nasal fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.97, Diagnostic Code 6599-6502 (1999).

5. The criteria for a compensable evaluation for service-
connected tendinitis of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that the veteran, 
who is right-hand dominant, developed bilateral high 
frequency hearing loss, bursitis of his right shoulder, and 
chronic orthopedic problems affecting his right ankle during 
active duty.  He also sustained a fracture of his nose and 
received several psychiatric consultations during military 
service.  The service medical records show that he was 
diagnosed with degenerative arthritis of the right ankle, 
which was judged to be a permanent condition.  The records 
indicate that in January 1970, he was deemed to have been 
medically unfit for further military duty based on his right 
shoulder and right ankle disabilities and recommended for 
separation.  

Following the veteran's separation and retirement from 
service in May 1970, in a March 1971 RO decision he was 
granted service connection for several disabilities, which 
included anxiety with depression (rated as 30 percent 
disabling), degenerative arthritis of the right ankle (rated 
as 10 percent disabling), tendinitis of the right shoulder 
(rated as noncompensable), bilateral high frequency hearing 
loss (rated as noncompensable), and residuals of a nasal 
fracture (rated as noncompensable).  The text of the March 
1971 decision states that a then-current VA examination 
revealed no disability of the right ankle and no X-ray 
evidence of arthritis, but that service connection was 
conceded and a 10 percent evaluation was assigned "in view 
of the fact the veteran was given his disability discharge 
for this condition."  With the exception of the 10 percent 
rating assigned for hearing loss in January 1999, all of the 
aforementioned evaluations have been in continuous effect 
ever since the time of their original grant.

In April 1994 and July 1998, the veteran reopened his claim 
and sought increased evaluations for the previously described 
service-connected disabilities.  

With regard to the hearing loss claim, a VA audiological 
evaluation conducted in January 1994 was unable to obtain an 
accurate measurement of the veteran's pure tone thresholds 
because, according to the examining audiologist, a good seal 
could not be maintained over the veteran's ears.  However, a 
word recognition test was performed using the Maryland CNC 
Test criteria which shows that his word recognition score was 
92 percent in his right ear and 58 percent in his left ear.  
Binaural hearing aids were ordered for the veteran.

On VA audiological evaluation for hearing aid evaluation and 
orientation, conducted in March 1994, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
75
75
LEFT
10
40
85
90
100

On VA audiological evaluation in June 1994, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
75
70
LEFT
15
40
75
95
100

Pure tone threshold averages were 53 decibels in his right 
ear and 78 decibels in his left ear.  On word recognition 
testing using the Maryland CNC Test criteria, his word 
recognition score was 92 percent in his right ear and 60 
percent in his left ear.  The examining audiologist commented 
in his summary that the above findings revealed a bilateral 
mid-to-high frequency sensorineural hearing loss of mild to 
moderately severe degree from 1500 Hertz and above in the 
veteran's right ear and mild to profound degree from 1000 
Hertz and above in the left ear.  

The report of a June 1994 VA orthopedic examination, as it 
pertains to the veteran's right ankle, shows that he 
complained of intermittent pain and swelling of this joint.  
The right ankle displayed approximately 10 percent of 
limitation of motion in flexion, extension and rotation with 
no significant tenderness noted.  X-rays revealed no evidence 
of overt fracture, with the ankle mortise, bone density and 
bone architecture within acceptable limits.  Some congenital 
os trigonum was noted, as was a questionable small spur 
developing on the postero-inferior aspect of the right 
calcaneus.  The radiographic impression was no evidence of 
overt osseous pathology involving the right ankle.  The 
examining physician's diagnosis was chronic osteoarthritis of 
the right ankle.

Also accompanying the veteran's claim were private counseling 
and medical reports, dated from September 1997 to July 1998.  
These show, in pertinent part, that in October 1997 the 
veteran reported that he believed he was depressed for a long 
time because of stress related to family matters.  He denied 
having suicidal or homicidal ideation.  According to the 
October 1997 note, the veteran declined consultation at the 
mental hygiene clinic because he felt that no psychiatrist 
could help him.

During a psychological evaluation and a general medical 
history inquiry performed in March 1998, the veteran denied 
having thoughts of self-harm (suicide) or of harming another 
person, or of having times in the prior month when he felt 
unusually depressed, empty, sad or hopeless, and that these 
feelings lasted for a period of two or more weeks.  The 
veteran reported having impaired hearing and also that he had 
bilateral hearing aids but did not wear them.  The March 1998 
report also shows that the examiner commented that the 
veteran had degenerative joint disease (DJD) of his shoulders 
and ankles.  Two months afterward, another psychological 
evaluation and a general medical history inquiry were 
performed, in May 1998.  This showed identical findings to 
the March 1998 examination except that the veteran on this 
occasion denied having impaired hearing.

Pursuant to the veteran's July 1998 application to reopen his 
claim, he was provided with a series of VA compensation 
examinations in August 1998.  The reports of these 
examinations, as they pertained to the various disabilities 
at issue, show the following findings:

On audiological evaluation in August 1998, the veteran's pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
70
80
LEFT
20
40
75
90
95

Pure tone threshold averages were 54 decibels in his right 
ear and 75 decibels in his left ear.  On word recognition 
testing using the Maryland CNC Test criteria, his word 
recognition score was 88 percent in his right ear and 56 
percent in his left ear.  The veteran was diagnosed with mild 
to severe sensorineural hearing loss for the right ear, and 
mild to profound sensorineural hearing loss for the left ear.  
His word recognition was characterized by the examining 
audiologist as being good for his right ear and significantly 
reduced for his left ear.

On orthopedic examination in August 1998, the veteran 
reported that he had been prescribed the anti-inflammatory 
medication Naproxen and Motrin for his right shoulder 
tendinitis, and that he also had a history of ankle problems.  
He reported having tendinitis of his right shoulder in 1988.

On range of motion testing of the veteran's right shoulder, 
he demonstrated full range of motion of his right shoulder, 
with abduction from zero to 180 degrees, forward flexion from 
zero to 180 degrees, internal rotation to 90 degrees, and 
backward flexion to 45 degrees.  He was able to cross his 
arms over his chest normally and could raise both arms above 
his head normally.  There was no swelling or deformity noted.  
X-rays of his right shoulder revealed normal alignment of the 
osseous structures with no evidence of fractures, erosions or 
focal lesions of the osseous structures surrounding the 
shoulder.  The radiographic impression was unremarkable views 
of the right shoulder.  The examination report contains 
instruction and provision for consideration of functional 
loss due to pain, weakness and fatigue.  However, the veteran 
did not report having any such symptoms associated with his 
right shoulder.

Examination of the veteran's right ankle revealed no observed 
swelling or deformity.  Some limitation of motion was noted 
on testing, as he was only able to plantar flex from zero to 
30 degrees.  He was also able to dorsiflex his right ankle 
from zero to 20 degrees, invert to 10 degrees, and evert to 
15 degrees.  X-rays of his right and left ankles revealed 
both ankle mortises were normally maintained and aligned, 
with no evidence of erosive changes.  Both ankle joints 
displayed no evidence of fracture and no focal osseous lytic 
or blastic lesions of the osseous structures.  Bilaterally, 
there was a well-defined cortical body posterior to the talus 
which was described as likely an accessory ossicle.  The 
radiographic impression was unremarkable views of both 
ankles.  

The final orthopedic diagnosis for both the ankle and right 
shoulder on VA examination in August 1998 was no pathology 
found.

On VA examination of the veteran's nose and sinuses in August 
1998, he reported that he sustained a nasal fracture during 
service when he was struck in the face during an altercation.  
His complaints at the time of the examination were that he 
experienced some difficulty breathing through his nose, 
especially his left nostril.  Physical examination revealed 
that his nasal septum was deviated moderately to the left, 
but that his nasal passages were clear and that there were no 
secretions present.  The diagnosis was remote fracture of the 
nose which was mildly symptomatic, with moderate left septal 
deviation and moderate interference with breathing.

At an August 1998 VA psychiatric examination, the veteran 
reported to the examiner that he had no history of 
psychiatric treatment.  The examiner noted, however, that the 
veteran's claims folder reflected that he had been diagnosed 
with anxiety and depression in the past.  The report shows 
that the veteran was born in December 1931.  At the time of 
the examination, he was 67 years old and he reported that he 
had been married for 38 years and that he had 4 children, 
with one prior marriage ending in divorce.  His employment 
history shows that after he separated from service in 1970, 
he worked at a sheet metal plant until the factory closed in 
1978.  Thereafter, he held a variety of jobs, his last one 
being as a security guard in 1990.  He had not worked since 
then.  He reported a prior history of excessive alcohol use 
in the past, but none since 1972.  He denied ever abusing 
drugs.

The veteran appeared for the psychiatric evaluation with a 
clean appearance and dressed casually.  He used a crutch cane 
to assist him when walking.  On mental status examination, he 
was oriented to time, place and person and was cooperative 
with the examiner during the interview.  His affect was 
appropriate and he displayed good judgment and insight.  His 
peer relationships were described as being good and his 
memory was regarded as fair.  His concentration abilities 
were characterized as being fairly good.  His energy was 
described as being slow.  On interview, he denied having 
current depression, crying spells, suicidal ideation, mood 
swings, hallucinations, delusions, paranoia, phobia, guilt or 
anger.  He reported that his hobbies were as a silversmith 
and lapidarist (one who deals in, and/or cuts, polishes, 
engraves and mounts stones and gems).  He also reported that 
he hauled wood for other people.  He described his social 
life as being fair, and that he attended meetings of The 
American Legion and Veterans of Foreign Wars of the United 
States (VFW).  

Based on the examiner's review of the veteran's claims file, 
his medical history and his interview, he was diagnosed with 
dysthymia and anxiety with depression.  His Global Assessment 
of Functioning (GAF) score was 60.  The examiner gave the 
veteran a good psychiatric prognosis and characterized the 
degree of his incapacity as being mild to moderate.  The 
examiner noted that the veteran had no major psychiatric 
complaints, was apparently not receiving any psychiatric 
treatment at the time and did not know if he needed any such 
treatment.

II.  Analysis

To the extent that the veteran contends that his service-
connected disabilities are productive of a greater level of 
impairment than that which is reflected by the evaluations 
currently assigned to each of them, his claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), in that they are not 
inherently implausible.  See Johnston v. Brown, 10 Vet. App. 
80, 84 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  A 
review of the file shows that all relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.  At the start, the 
Board notes that when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  In cases such as the one at hand, however, 
where entitlement to compensation already has been long 
established and the appropriateness of the current rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  

(a.)  Entitlement to an increased evaluation for 
service-connected anxiety with depression, 
currently rated as 30 percent disabling.

The veteran is currently service-connected for anxiety with 
depression, and the evidence indicates that he also has an 
associated diagnosis of dysthymia.  Both psychiatric 
diagnoses are rated under 38 C.F.R. § 4.130, and their 
respective Diagnostic Codes, 9400 and 9433, are rated under 
identical criteria.  Therefore, the Board will not 
disassociate any symptoms attributed to the dysthymia 
diagnosis from the diagnosis of anxiety with depression.  The 
veteran will be evaluated as if all his psychiatric problems 
are attributable to his service-connected anxiety with 
depression.  

Diagnostic Code 9400 (which is identical to Diagnostic Code 
9433) provides for a 10 percent rating where there is 
evidence of occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or with psychiatric symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school,        family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or          depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

An overview of the whole evidence of record indicates that 
the veteran has anxiety with depression and dysthymia and 
that his present age is in the late 60's, indicating that he 
is most likely retired.  However, all the evidence indicates 
that he operated at a very good level of functionality in his 
professional sphere when he was working.  His past work 
history shows that he was able to hold a regular job at a 
sheet metal factory after leaving service, for a duration of 
approximately 8 years.  Apparently, his job terminated only 
because his employing factory had closed down but his loss of 
this job was not due to any symptoms related to his 
psychiatric disorder.  Thereafter, he worked at various jobs 
until 1990, when he was about 60 years old. 

Despite reportedly having some mild to moderate impairment of 
social functioning, he has been able to maintain his current 
marriage for over 35 years.  According to his claims file, 
the veteran did not have any apparent history of significant 
psychiatric treatment in the 30 years following his 
separation from service in May 1970.  In October 1997, he 
complained of depression related to stress from family 
concerns, but he declined to receive psychiatric consultation 
at that time.  On clinical examination in August 1998, he 
denied having current depression, crying spells, suicidal 
ideation, mood swings, hallucinations, delusions, paranoia, 
phobia, guilt or anger.  He reported that he maintained other 
interests to occupy his time, including silversmithing and 
lapidary.  By his own admission, he described his social life 
as being fair.  He reported that he hauled wood for other 
people and that he attended American Legion and VFW meetings, 
thus indicating an ability, a desire and a willingness to 
socially interact with other people.  He displayed good 
hygiene and appropriate attire on examination and was 
oriented to time, place and person on mental status 
examination, with appropriate affect and good judgment, 
insight and memory, though with slow energy.

The examiner assessed the veteran with a GAF score of 60, 
indicating that, at worst, he had only moderate psychiatric 
symptoms (e.g., flat affect and circumstantial speech with 
occasional panic attacks) or moderate difficulty in social, 
occupational, or scholastic functioning, (e.g., few friends, 
conflicts with peers and co-workers).  See American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner also 
indicated that the veteran's incapacity was mild to moderate.  
It was pointed out that he apparently was not currently in 
any treatment, did not know if he needed any psychiatric 
treatment and had no major psychiatric complaints.  The Board 
therefore concludes that the objective evidence indicates a 
level of psychiatric impairment due to anxiety with 
depression and dysthymia which does not approximate the 
criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.7.  
The evidence does not demonstrate that the veteran 
experiences flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Notwithstanding the veteran's 
contentions that his slow energy and his problems with his 
relationships with others outside his immediate family 
produces sufficient impairment to warrant a 50 percent 
rating, the facts of the case establish that he possesses 
sufficient personal energy to pursue a hobby and to perform 
tasks for others, such as hauling wood, to occupy his time.  
His social impairment is only moderate on objective 
evaluation, and otherwise adequately contemplated by the 
regulatory criteria for a 30 percent rating.  Therefore, the 
claim for a rating higher than 30 percent must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (The Board 
notes that the 30 percent evaluation for anxiety with 
depression has been in continuous effect for over 30 years, 
dating back to May 1970, and is thus a protected rating not 
subject to reduction absent a showing of fraud, pursuant to 
38 C.F.R. § 3.951 (1999).)

(b.)  Entitlement to an increased evaluation for 
service-connected degenerative arthritis of the 
right ankle, currently rated as 10 percent 
disabling.

The veteran has been assigned a 10 percent rating for his 
service-connected degenerative arthritis of his right ankle, 
which has been in effect since the time of his separation 
from active duty in May 1970.  He alleges now, however, that 
he has begun to experience more severe symptomatology in his 
right ankle, thereby warranting a higher rating.

The RO had the veteran's right ankle examined in June 1994.  
The diagnosis was chronic osteoarthritis of the right ankle.  
At the time of this examination, no significant findings were 
noted on X-ray study of the right ankle.  There was no joint 
tenderness and only mild limitation of motion of 10 percent 
on flexion, extension and rotation was observed, accompanied 
by a history of subjective complaints of intermittent pain 
and swelling. 

In August 1998, the veteran examined again for purposes of 
obtaining a medical opinion concerning the present status of 
his right ankle disability.  The ankle is diagnostically 
rated as arthritis, which is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved (here, Code 5271 for the 
right ankle).  See 38 C.F.R. § 4.71a, Code 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion is noncompensable (i.e., zero percent disabling) under 
the appropriate diagnostic code, a rating of 10 percent is to 
be assigned nonetheless for each such major joint or group of 
minor joints affected by the limitation of motion-to be 
combined, not added, under Code 5003.  This Code further 
states that, in the absence of limitation of motion, a 10 
percent rating is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. A 20 percent rating is warranted if, in 
addition to this, there is evidence of occasional 
incapacitating exacerbations. Id.

In adjudicating increased rating claims for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed by the U.S. Court of Appeals for Veterans 
Claims (Court) to consider whether a veteran's complaints of 
joint pain could significantly limit functional ability 
during flare-ups or when the affected joint was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. 
§ 4.45.  See DeLuca, 8 Vet. App. at 207.

The June 1994 VA examination revealed only mild right ankle 
symptomatology.  At the August 1998 VA examination, the 
veteran reported having some right ankle joint pain.  
However, the examiner could find no observed swelling or 
deformity.  Some limitation of motion was noted on testing, 
as he could only plantar flex from zero to 30 degrees.  He 
was also able to dorsiflex from zero to 20 degrees, invert to 
10 degrees, and evert to 15 degrees.  X-rays of his right 
ankle revealed a normally maintained and aligned ankle 
mortise, with no evidence of erosive changes.  The ankle 
joint displayed no evidence of fracture and no focal osseous 
lytic or blastic lesions of the osseous structures.  There 
was a well-defined cortical body posterior to the talus which 
was described as likely an accessory ossicle and the 
radiographic impression was unremarkable.  The final 
orthopedic diagnosis for the right ankle was no pathology 
found.  

The veteran's 30 degrees of plantar flexion in his right 
ankle, out of a normal range of plantar flexion motion of 45 
degrees, indicates that he has only a moderate degree of 
limitation of motion.  (See 38 C.F.R. § 4.71, Plate II, for 
normal range of motion in the ankle.)  The limitation of 
motion is evidently due to his joint pain, but  no arthritis 
or other pathology could be found on X-ray or physical 
examination to account for this symptom.  He could dorsiflex 
his right ankle to 20 degrees, indicating normal range of 
motion.  Thus, under Diagnostic Code 5271, these findings do 
not entitle him to a rating higher than 10 percent.  To be 
entitled to a 20 percent rating, the evidence must 
demonstrate that he has "marked" limitation of motion.  The 
Board does not find that the evidence indicates marked 
limitation of right ankle motion, particularly since the VA 
examiner was instructed to note in his examination report if 
there were any objective clinical signs of swelling to 
restrict the range of motion, or indications of pain (e.g., 
tenderness to palpation), painful motion, 
instability/weakness, early fatigability, etc., that might 
otherwise provide a basis for a higher rating in accordance 
with the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995); See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

The description of the point on which pain began during range 
of motion study is indicated by the limitation of plantar 
flexion and adequately addresses the vector point in which 
the veteran could not move his right ankle, pursuant to the 
U.S. Court of Appeals for Veterans Claims mandate in the 
decision of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
findings obtained on VA examination in August 1998 thus 
satisfy the requirement that functional loss of the affected 
joint be addressed on medical evaluation and considered when 
rating orthopedic disabilities, as prescribed in 38 C.F.R. 
§ 4.40, 4.45 (1999).

For the aforementioned reasons, the Board concludes that the 
overall severity of the veteran's right ankle disability is 
most commensurate with a 10 percent rating.  Consequently, 
this is the rating that must be assigned.  See 38 C.F.R. § 
4.7 (1999).  The preponderance of the evidence is against a 
rating higher than 10 percent, so the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

(c.)  Entitlement to an increased evaluation for 
service-connected bilateral high frequency hearing 
loss, currently rated as 10 percent disabling.

The Court has stated that assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as 10 percent compensable pursuant to Code 6101.  
In this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
Court has held that, where laws or regulations change after a 
claim has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued the current decision on 
appeal, dated in January 1999, which awarded an increased 
(compensable) evaluation, to 10 percent, for the veteran's 
service-connected bilateral hearing loss.  Therefore, the new 
regulations were not applied by the RO.  Nor did the RO apply 
or discuss them in its Statement of the Case in February 
1999.  Prior to reaching the analysis of this claim on the 
merits, the Board has considered whether or not the veteran 
would be prejudiced if the Board proceeded with appellate 
consideration of the claim without prior consideration of the 
new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables and has detected no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
(1999) pertain to only exceptional patterns of hearing loss, 
and that consideration of these newly developed criteria 
would by no means affect the outcome of the veteran's claim 
in this case, as they require that a veteran have a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz.  In the present case, the evidence 
does not demonstrate such an exceptional level of impaired 
hearing that 38 C.F.R. § 4.86 may be applied.  In sum, the 
Secretary has stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service-connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids (if hearing aids are used).  
(See 38 C.F.R. § 4.85(a) (1999))  Therefore, his level of 
audiological impairment is based on his unassisted hearing 
acuity and negates his contention that his need of a hearing 
aid forms a basis for an increased hearing.  In any case, VA 
provides, as a benefit, electronic hearing aids for those 
veterans with service-connected hearing loss.  

Though several VA audiological examination were conducted in 
1994, the one performed in January 1994 obtained imperfect 
results due to failure to obtain a good seal.  The other, 
performed in March 1994, was made pertinent to a hearing aid 
evaluation and orientation.  Therefore, the Board will rely 
on the results of the June 1994 examination which was a 
definitive examination performed for the specific intent of 
evaluating hearing acuity for VA compensation purposes.  The 
results of the June 1994 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 53 decibels with speech recognition of 92 percent, and an 
average of 78 decibels with speech recognition of 60 percent 
in the left ear.

Evaluating the June 1994 test scores based on Table VI found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level I and his left ear is at Level VII. This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a noncompensable evaluation.

The results of the August 1998 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 54 decibels with speech recognition of 88 percent, and an 
average of 75 decibels with speech recognition of 56 percent 
in the left ear.  

Evaluating the August 1998 test scores based on Table VI 
found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level II and his left ear is at Level VIII. This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 10 percent evaluation.

The above examination results do not provide evidence that 
would result in a favorable outcome, that is, an evaluation 
higher than 10 percent for the veteran's service-connected 
bilateral hearing loss based on the results obtained on 
examination in August 1998.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and, therefore, an increased evaluation in 
excess of 10 percent for bilateral hearing loss is not 
warranted.  The provisions of 38 U.S.C.A. § 5107(b) (West 
1991) regarding reasonable doubt when the pertinent facts of 
a veteran's claim are in relative equipoise in favor and 
against his claim are not for application in the present 
case.



(d.)  Entitlement to a compensable evaluation for 
service-connected residuals of a nasal fracture.

The veteran's residuals of a fractured nose have been 
evaluated by analogy to deviation of the nasal septum, as 
contemplated in 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1999), and this is the diagnostic code assigned by the RO.  
Under the criteria of DC 6502, deflection of the nasal 
septum, traumatic only, with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side, warrants an evaluation of 10 percent.  

In the present case, there is no objective evidence of 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The VA examination report 
in August 1998 indicated that the veteran's complaints were 
that he experienced some difficulty breathing through his 
nose, especially his left nostril.  Physical examination 
revealed that his nasal septum was deviated moderately to the 
left, but that his nasal passages were clear and that there 
were no secretions present.  The diagnosis was remote 
fracture of the nose which was mildly symptomatic, with 
moderate left septal deviation and moderate interference with 
breathing.  The evidence neither demonstrates complete 
obstruction on one side of his nose nor 50-percent 
obstruction of the nasal passage on both sides, as both nasal 
passages were noted to be clear and without obstruction, 
whether by secretions or physical blockage due to deviation.  
Accordingly, a compensable evaluation is not warranted under 
DC 6502.  As the weight of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) regarding 
reasonable doubt are not applicable.

(e.)  Entitlement to a compensable evaluation for 
service-connected tendinitis of the right 
shoulder.

The RO has rated the veteran's impairment due to right 
shoulder tendinitis analogously under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999), based on limitation of motion of 
his arm.  Consideration of the other Diagnostic Codes for 
impairment of the scapulohumeral joint, the humerus, and 
clavicle and scapula (i.e.,  Codes 5200, 5202 and 5203) is 
not warranted as these are for application only where there 
is ankylosis, malunion, dislocation, non-union or loss of the 
humeral head, and the current medical evidence does not 
demonstrate that these conditions are present.  It is noted 
that the veteran is right handed, as such all the following 
rating criteria are applicable to the major upper extremity.  
The criteria provide for assignment of a 20 percent 
evaluation where there is limitation of motion of the arm at 
shoulder level.  A 30 percent evaluation is warranted where 
there is limitation of motion midway between the side and 
shoulder level.  A 40 percent evaluation is in order with 
limitation of the arm to 25 degrees from the side.

In adjudicating increased rating claims for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed by the Court to consider whether a 
veteran's complaints of joint pain could significantly limit 
functional ability during flare-ups or when the affected 
joint was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 207.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
compensable rating are not met.  On the August 1998 VA 
examination, the veteran exhibited what the examining 
physician characterized to have been full range of motion of 
his right shoulder, with a demonstrated ability to abduct 
from zero to 180 degrees, forward flex from zero to 180 
degrees, internally rotate to 90 degrees, and backward flex 
to 45 degrees.  He was also able to cross his arms over his 
chest and raise both arms above his head in a normal fashion.  
Further, X-rays of his right shoulder were described as 
unremarkable, and revealed normal shoulder alignment with no 
bony abnormalities.  The limitation of motion to a 
compensable degree, under the criteria set out above is not 
shown.  

Though the veteran has contended on his substantive appeal 
and statements in support of claim that he has right shoulder 
pain on use, the Board notes that he had every opportunity to 
report any such symptoms in detail during his VA examination.  
Additionally, the VA examiner's report had contained 
provision to address any functional loss observed.  
Nevertheless, the veteran did not report any current 
symptomatology other than that his pertinent history included 
an episode of right shoulder tendinitis 10 years prior to the 
examination, in 1988.   Accordingly, absent a showing of 
limitation of motion with associated pain, there is no basis, 
even giving consideration to the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 
et seq., to assign a compensable rating.  His present 
functional limitations, such as they are, have been 
contemplated in the current noncompensable rating, which is 
appropriate for reflecting the present state of his right 
shoulder disability.  Therefore, the Board can find no basis 
under DC 5201 to grant the veteran an increased (compensable) 
evaluation.

The provisions of 38 U.S.C.A. § 5107(b) (West 1991) regarding 
reasonable doubt have been considered in evaluating the 
evidence of disability resulting from the right shoulder 
disability.  The weight of the evidence of record is against 
assignment of a compensable evaluation, and the provisions 
regarding reasonable doubt are not applicable.


ORDER

An increased evaluation in excess of 30 percent for service-
connected anxiety with depression (to include dysthymia) is 
denied.

An increased evaluation in excess of 10 percent for service-
connected degenerative arthritis of the right ankle is 
denied.

An increased evaluation in excess of 10 percent for service-
connected bilateral high frequency hearing loss is denied.

A compensable evaluation for service-connected residuals of a 
nasal fracture is denied.

A compensable evaluation for service-connected tendinitis of 
the right shoulder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



